              Case 1:20-cv-00680-PKC Document 8 Filed 03/06/20 Page 1 of 1

                                       CASEY & BARNETT, LLC
                                            ATTORNEYS AT LAW
                                          305 Broadway, Ste 1202
                                          New York, New York 10007
 MARTIN F. CASEY*                        Telephone: (212) 286-0225       NEW JERSEY OFFICE
 GREGORY G. BARNETT**                    Facsimile: (212) 286-0261       Casey & Barnett, LLP
 CHRISTOPHER M. SCHIERLOH                                                25 Prospect Street
                                          Web: www.caseybarnett.com      Morristown, NJ 07960
 JAMES P. KRAUZLIS*
                                                                         Tel: (973) 993-5161
 *   Admitted in NY and NJ                                               Fax: (973) 539-6409
 ** Admitted in NY, NJ, La and OH
                                                                         mfc@caseybarnett.com
                                                                         Direct: 646-362-8919

                                                March 6, 2020

                                                   Via ECF

Honorable P. Kevin Castel
United States Courthouse
500 Pearl Street
New York, New York 10007

                    Re:      Mund & Fester v. MSC etc et al
                             20 cv 680 (PKC)
                             Our Ref: 260-276

Dear Honorable Judge:

We represent the plaintiff in the referenced matter and write in respect to the initial Rule 16
Conference scheduled for March 23, 2020.

We are currently engaged in settlement discussions with the defendant and expect that the matter
can be resolved with any judicial intervention. As such, we respectfully request that Your Honor
adjourn the March 23 conference for one month and re-schedule same for a date in late April in
order to permit the parties the opportunity to finalize the matter.

We thank the Court for its consideration of this request.

                                                    Respectfully submitted,
                                                    CASEY & BARNETT, LLC


                                                    Martin F. Casey

     Conference is adjourned from March 23, 2020 to April 28, 2020 at 11:00 a.m.
     SO ORDERED.
     Dated: 3/9/2020
